Filed Pursuant to Rule 424(b)(3) Registration No. 333-197954 Prospectus Supplement No. 5 (to Prospectus dated May 7, 2015) (i) 1,322,500 shares of Common Stock and 1,322,500 Series B Warrants, issuable upon the exercise of the 1,322,500 outstanding Series A Warrants issued in our initial public offering; and (ii) 1,322,500 shares of Common Stock, issuable upon the exercise of the 1,322,500 Series B Warrants that are issuable under this prospectus. This prospectus supplement supplements the prospectus dated May 7, 2015(the “Prospectus”), as supplemented by prospectus supplement No. 1 dated May 14, 2015, prospectus supplement No. 2 dated June 2, 2015, prospectus supplement No. 3 dated June 15, 2015, and prospectus supplement No. 4 dated June 23, 2015 (the “Prospectus”), which relates to the offering of the securities of Great Basin Scientific, Inc. (the “Company,” “we,” or “our”) that are underlying the Series A Warrants that we issued in our initial public offering, which closed on October 15, 2014 (our “IPO”). The securities underlying the Series A Warrants include (i) 1,322,500 shares of our common stock and 1,322,500 of our Series B Warrants, which are issuable upon the exercise of the 1,322,500 outstanding Series A Warrants that we issued in our IPO, and (ii) 1,322,500 shares of our common stock, which are issuable upon the exercise of the 1,322,500 Series B Warrants that are issuable under this Prospectus. Each Series A Warrant is exercisable for one share of common stock and one Series B Warrant. The Series A Warrants were initially exercisable at an exercise price of $7.00 per share; however, as a result of the offering of additional units by the Company on February 25, 2015, the Series A Warrants are now exercisable at an exercise price of $2.20 per share. The Series A Warrants expire one year after issuance. The Series B Warrants were not issued in our IPO and will only be issued upon the exercise of the Series A Warrants, with each Series B Warrant being exercisable for one share of common stock. The Series B Warrants are immediately exercisable upon issuance at an initial exercise price of $8.75 per share and expire on the sixth anniversary of the date of issuance. This prospectus supplement incorporates into our Prospectus the information contained in our current report on Form 8-K, filed with the Securities and Exchange Commission on August 6, 2015. This prospectus supplement should be read in conjunction with the Prospectus. This prospectus supplement updates, amends and supplements the information included or incorporated by reference in the Prospectus. If there is any inconsistency between the information in the Prospectus and this prospectus supplement, you should rely on the information in this prospectus supplement. This prospectus supplement is not complete without, and may not be delivered or utilized except in connection with, the Prospectus, including any supplements and amendments thereto. Our common stock is listed on The NASDAQ Capital Market under the symbol “GBSN”. On August 5, 2015, the closing sale price of our common stock on The NASDAQ Capital Market was $2.57 per share. AN INVESTMENT IN OUR SECURITIES INVOLVES RISKS. SEE THE SECTION ENTITLED “RISK FACTORS” BEGINNING ON OF THE PROSPECTUS. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the Prospectus or this prospectus supplement. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is August 6, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 6, 2015 GREAT BASIN SCIENTIFIC, INC. (Exact name of registrant as specified in its charter) Delaware 001-36662 83-0361454 (State or other jurisdiction of incorporation) Commission File Number) (IRS Employer Identification No.) 2441 South 3850 West, Salt Lake City, UT (Address of principal executive offices) (Zip code) (801) 990-1055 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On August 6, 2015, Great Basin Scientific, Inc. (the “Company”) issued a press release announcing the separation of its publicly traded Units (Nasdaq: GBSNU) effective as of August 25, 2015, including the delisting of the Units on The Nasdaq Capital Market. A copy of the press release is furnished herewith as Exhibit 99.1 and is incorporated by reference into this Item 8.01. The common stock of the Company (Nasdaq: GBSN) will remain listed on The Nasdaq Capital Market and is unaffected by the delisting of the Units. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description Press release dated August 6, 2015 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GREAT BASIN SCIENTIFIC, INC. Date: August 6, 2015 By: /s/ Ryan Ashton Ryan Ashton President and Chief Executive Officer 3 EXHIBIT INDEX Exhibit Number Description Press release dated August 6, 2015 4 Exhibit 99.1 Great Basin Announces Upcoming Separation of Publicly Traded Units Separation and delisting from Nasdaq will occur on August 25, 2015 Salt Lake City, August 6, 2015 - Great Basin Scientific, Inc. (NASDAQ: GBSN, GBSNU), a molecular diagnostics company, announced today that its publicly traded units (the “Units”) (symbol: GBSNU) will separate on August 25, 2015, as disclosed in the prospectus dated February 25, 2015,with each Unit separated into its component parts (eight Series C Warrants and one share of Series E Convertible Preferred Stock). In connection with the separation of the Units, the Units will be delisted from The Nasdaq Capital Market effective August 25, 2015. The common stock of the Company (symbol: GBSN) will remain listed on The Nasdaq Capital Market and is unaffected by the delisting of the Units. About Great Basin Scientific Great Basin Scientific is a molecular diagnostics company that commercializes breakthrough chip-based technologies.The Company is dedicated to the development of simple, yet powerful, sample-to-result technology and products that provide fast, multiple-pathogen diagnoses of infectious diseases. The Company’s vision is to make molecular diagnostic testing so simple and cost-effective that every patient will be tested for every serious infection, reducing misdiagnoses and significantly limiting the spread of infectious disease. More information can be found on the company’s website at www.gbscience.com. Media Contact: Kate Ottavio Kent ICR Kate.Ottavio-Kent@icrinc.com Investor Relations Contact: Bob Yedid ICR bob.yedid@icrinc.com ###
